TOM GRAY, Chief Justice,
concurring.
The three opinions in this case are all worth study and analysis for a number of reasons. They present issues seldom presented and difficult to resolve as evidenced by the fact that no combination of two of the three judges could agree on how to properly dispose of this appeal. As the third to draft on the issues, I agree with some of each of the opinions presented by Justices Vance and Reyna. I also disagree with each. Because we ah three would stop our analysis at different places for various reasons, I felt it was appropriate to address only the single issue I would decide, jurisdiction, and to concede that while technically this would mean I should vote for dismissal rather than affirmance, why I have made this a concurring rather than a dissenting opinion.
Jurisdiction
Notice of appeal of a judgment which terminates the parent-child relationship, as an accelerated appeal, Tex. Fam.Code Ann. §§ 109.002(a), 263.405(a) (Vernon 2002 & Supp.2006), must be given within 20 days of the date of the judgment. Tex.R.App. P. 26.1(b). While a late filed notice implies a motion for extension of time, Verburgt v. Dorner, 959 S.W.2d 615, 616-617 (Tex.1997), a reasonable explanation for the late filing must still be provided. Id.; In the Interest of B.G., 104 S.W.3d 565, 567 (Tex.App.-Waco 2002, no pet.) (reasonable explanation given); see In the Interest of KAJ., No. 10-07-00110-CV, 2007 WL 1704815, *1, 2007 TexApp. LEXIS 4629, *1-2 (Tex.App.-Waco June 13, 2007, no pet.) (mem. op.) (no reasonable explanation given; appeal dismissed); In the Interest of A.L.B., 56 S.W.3d 651, 652 (Tex.App.Waco 2001, no pet.) (same).
In this appeal, the notice was filed late but, because it was filed within 15 days of the due date, a motion for extension was properly implied. The explanation provided for the late filing is that the attorney was not advised of the client’s desire to appeal until the date the notice was filed, whereupon the notice was immediately prepared and filed. I do not find this explanation a reasonable explanation for late filing.1
The purpose of the deadline is to require a decision regarding appeal and pursuit of it within the time period provided. The extension is not to allow more time to make the decision. If some event had occurred which had delayed the making of the decision, the communication of the decision to the attorney, or the attorney’s preparation and filing of the notice of appeal, a description of that event may suffice as a reasonable explanation. But we have none of that. All we have is that the notice of appeal was filed on the date the decision to appeal was communicated to the attorney. That date was late for the fifing of the notice of appeal. Accordingly, I would dismiss this appeal because the late notice of appeal does not invoke our appellate jurisdiction.2
*401My Vote and The Judgment
If we have jurisdiction, and we do not, if we considered her due process issue, which we could if we had jurisdiction, and if we sustained her due process issue, which we should not, we would then have to decide the merits of her sole issue which is: the trial court erred in failing to extend the final disposition date for 180 days (so that she could have yet another six months in which to bring herself into compliance with the service plans which she had failed to do during the twelve months prior to the requested extension). Neither Justice Vance nor Justice Reyna discuss this issue. Because of the split between the three justices on the proper disposition of the appeal, Justice Vance could proceed with the analysis of the merits of the issue. He may decide, as I have, that the issue should be overruled. If he did, he could conclude that the judgment should be affirmed, thus casting the second direct vote for an affirmance, albeit for an entirely different reason than Justice Reyna.
And there is nothing, however, to be achieved by further delay in this already tardy disposition of a termination proceeding by me conducting a full-blown discussion and analysis of the argument and authorities cited by the parties. It is sufficient to state that, after careful consideration of the issue, as ably presented and argued in the briefs of the parties, I would overrule the sole issue and affirm the trial court’s judgment — if I ever reached this point in the analysis.
Because I have determined we have no jurisdiction for the reasons stated, I would dismiss this proceeding. But because there would be no majority to vote for a judgment if I voted to dismiss, Justice Vance votes to reverse, and Justice Reyna votes to affirm; and further because the result of a dismissal is functionally equivalent to a judgment of affirmance because the trial court’s judgment remains undisturbed, to facilitate the disposition of this appeal as quickly as possible so as to bring certainty to the lives of these two young children, I concur in the judgment which affirms the trial court’s judgment terminating the parental rights.

. The client's late notice to her attorney of her desire to pursue the appeal is consistent with the apparent lack of interest in doing what was necessary to prevent the termination of her parental rights as disclosed by the record in this proceeding.


. On the merits of the due process argument discussed by Justice Vance, she does not prevail for the same reasons we have no jurisdiction. It was not that she did not have a procedure to use or an attorney to assist her. The reason no statement of points was timely completed was because a decision to challenge the trial court's judgment was not timely made or was not timely communicated to her attorney. She has not raised, identified, or presented any reason why she could not have decided to appeal, communicated that decision, and have had the statement of points prepared and filed within the 15 day period. Therefore, while her attorney and *401Justice Vance want to focus on what allegedly was wrong in the timing of the hand-off between the trial and appellate attorney, I would focus on the failure of the client to timely implement the process that was available and adequate, rather than hold that the process as applied was inadequate to meet minimum due process requirements.